Citation Nr: 1813110	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  17-38 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than May 28, 2015, for the grant of service connection for radiculopathy of the lower left extremity.

2.  Entitlement to an effective date earlier than May 28, 2015, for an increased evaluation of 20 percent for a service-connected low back disability. 

3.  Entitlement to an effective date earlier than May 28, 2015, for the grant of service connection for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a rating in excess of 20 percent for a service-connected low back disability. 

5.  Entitlement to a rating in excess of 50 percent for service-connected PTSD. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Mark R. Lippman, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from January 2007 to February 2012. 

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions in September 2015 and January 2017 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The September 2015 decision denied service connection for PTSD and a compensable rating for a low back disability.  The Veteran filed a timely notice of disagreement (NOD) and an October 2016 rating decision granted service connection for PTSD at a 50 percent rating, granted an increased rating of 20 percent for the low back disability, and granted service connection for radiculopathy of the left lower leg secondary to the low back disability.  The Veteran filed a timely NOD with regard to the effective dates of the grants of service connection and the increased rating for the low back.  The Veteran's NOD did not disagree with the ratings assigned.  The Veteran perfected appeal to the Board in a July 2017 VA Form 9.  

In October 2016, after the above-mentioned NOD was received, the Veteran filed a new claim for TDIU.  The RO interpreted this claim and the evidence submitted by the Veteran as a claim not only for a TDIU, but also for an increased rating for the Veteran's back disability, radiculopathy, and PTSD.  The January 2017 rating decision denied the increased rating claims and the claim for a TDIU.  The Veteran filed a timely NOD with those denials in April 2017, and perfected appeal of these issues to the Board in a July 2017 VA Form 9. 

The Veteran appeared at a videoconference hearing at the RO in November 2017 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

The issues of entitlement to an effective date earlier than May 28, 2015, for the grant of service connection for PTSD; entitlement to an effective date earlier than May 28, 2015, for an increased evaluation of 20 percent for a service-connected low back disability; entitlement to a rating in excess of 20 percent for a service-connected low back disability; entitlement to a rating in excess of 50 percent for service-connected PTSD; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The claim for service connection for radiculopathy of the left lower extremity was received on May 28, 2015.   




CONCLUSION OF LAW

The requirements for an effective date prior to May 28, 2015, for the grant of service connection for radiculopathy of the left lower extremity have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.114, 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran does not allege any deficiencies in notice with regard to the claim for an earlier effective date for radiculopathy of the left lower extremity, and has not referred to any deficiencies in either the duties to assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Earlier Effective Date Claims

The Veteran has claimed that he is entitled to an earlier effective date for the grant of service connection for radiculopathy of the left lower extremity.  Below is a summary of the relevant laws and regulations that apply to the assignment of an effective date for service connection.  After the summary, there is a discussion of the Veteran's claims. 

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 (2012) and 38 C.F.R. § 3.400 (2017).  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a) (2012).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (2017).

Radiculopathy of the Left Lower Extremity

The Veteran was awarded service connection for radiculopathy in an October 2016 rating decision.  The claim for service connection was inferred based on the Veteran's symptoms reported in connection with a May 28, 2015, claim for an increased rating for a low back disability.  The Veteran has not identified a specific theory for why he is entitled for an earlier effective date.  He has only claimed the condition existed prior to May 28, 2015. 

The Veteran's May 28, 2015, inferred claim for service connection of radiculopathy of the left lower extremity, is the original claim for this condition.  There is no evidence of a prior claim for this condition.  Thus a discussion of finality of prior decision is not necessary.  Further, there is no clear indication of an intent to seek benefits for radiculopathy of the left lower extremity prior to the May 28, 2015, claim.  Thus the date of claim is May 28, 2015.  

The effective date for a grant service connection is based on the date of claim, not the date the condition manifested.  The date a condition manifests does matter if the date of claim is within one year of Veteran's discharge from active service.  However, that is not the case here.  The Veteran's date of claim is May 28, 2015, well after a year from his separation from active service.  Thus, the date when the Veteran's symptoms of left lower extremity radiculopathy manifested is not relevant to establishing an earlier effective date in this case. 

Therefore, an effective date prior to May 28, 2015, for the grant of service connection for left lower extremity radiculopathy is not warranted. 


ORDER

Entitlement to an effective date earlier than May 28, 2015, for the grant of service connection for radiculopathy of the lower left extremity is denied.


REMAND

The Board must defer adjudication on the Veteran's claim for an earlier effective date for the grant of service connection for PTSD.  A review of the record indicates there are outstanding service records.  Documents in the Veteran's claims file indicate that Veteran received pay for active or inactive duty for training for 50 days in 2014 and 5 days in 2015; however, records related to the Veteran's service in the reserves have not been associated with the claims file.  If documents regarding the Veterans service for this period are obtained and they are found to be relevant to his claim for service connection for PTSD, they would warrant a reconsideration of the Veteran's original claim for service connection for PTSD denied in November 2013.  See 38 C.F.R. § 3.156(c)(1) (2017).  In such a case, an earlier effective date may be warranted.  Until these records are properly sought and reviewed, a determination of the proper effective date would be premature. 

Similarly, with regard to the claim for an earlier effective date for the grant of an increased rating of 20 percent for a low back disability, there are relevant government records that remain outstanding, thus a decision cannot be made without obtaining these documents.  Unlike claims for service connection, a claim for an increased rating can be effective a year prior to the date of claim if an increase can be discerned within that period.  See 38 U.S.C.A. § 5110(b) (2017).  Thus evidence related to the Veteran's disability for the period preceding the date of claim for an increased rating is relevant to determining the effective date of the increased rating.  

The Veteran has identified that he received treatment at Vet Centers in Tacoma, Washington, and Seattle, Washington from October 2012 to September 2014.  Vet Centers are operated through the VA, and VA is required to obtain such records prior to adjudicating a Veteran's claim.  The claims file does not contain these records or any indication that they were sought.  Thus, these records should be obtained upon remand. 

Additionally, the aforementioned outstanding records related to the Veteran's service in the reserves are relevant to this claim. Medical and personnel records from this period could reasonably identify any impairments the Veteran may have experienced due to his back condition during that time.  Thus, these records should be obtained upon remand. 

With regard to the Veteran's claims for an increased rating for his low back disability and for his PTSD, the Veteran has provided credible testimony that his conditions have worsened since the most recent VA examinations.  The Veteran reports that his flare-ups of pain in his back have increased and his range of motion has decreased.  He has also discussed lost sleep with relation to these flare-ups.  The Veteran reports that his PTSD has become worse with more nightmares, increased agitation leading to violence, and suicidal ideations.  These increases in symptomatology are also indicated in recent treatment records.  

Since the Veteran's increase in symptomatology was not considered in functional evaluations provided by VA, new examinations are required.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse).  Thus, the Veteran must be provided new examinations to evaluate the functional impact of his low back disability and PTSD, upon remand. 

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with the claims for an increased rating for a low back disability and PTSD, as they are the basis of the unemployability claim.  Additionally, the records relating to treatment and service in the reserves may be probative to the Veteran's ability to obtain and sustain substantially gainful employment.  Thus, the action on the claim for entitlement to a TDIU must be deferred until the above development actions are taken.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associated with the Veteran's claims file any outstanding VA records relating to the Veteran's treatment of a low back disability or PTSD, to include records from Vet Centers in Tacoma, Washington, and Seattle, Washington.  

2.  Contact the Veteran to identify any reserve service the Veteran has performed.  Thereafter, obtain and associate with the claims file the Veteran's service medical and personnel records from his reserve service, to include service identified in the claims file from 2014 and 2015. 

3.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his PTSD.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  

The examiner should describe in detail all symptomatology associated with this disability.  The examiner should also provide information as to the functional impairment caused by the Veteran's PTSD relative to his ability to engage employment-related activities.

Any opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

4.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected back disability.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the back disability, the examiner should test for pain on both active and passive motion and in weight bearing and non-weight bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare ups) and, to the extent possible provide an assessment of the functional impairment on repeated use or during flare ups. 

If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe. 

Further, the examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities relative to his ability to engage employment-related activities. 

Any opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

4.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


